COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Julia Rodriguez

Appellate case number:    01-16-00488-CR

Trial court case number: 2094222

Trial court:              County Criminal Court at Law No. 12 of Harris County

        This is an appeal from the denial of an application for writ of habeas corpus. On July 25,
2016, appellant’s counsel filed a motion to dismiss the appeal and a motion to expedite the
issuance of the mandate. Although these motions contain a certificate of service, these do not
indicate that appellant was served with the motions or that appellant agreed with dismissal of the
appeal.
       Accordingly, we order appellant’s counsel to file an amended motion to dismiss on or
before August 8, 2016 with the signature of appellant.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: July 28, 2016